Exhibit 10.129

EXECUTION

AMENDMENT NO. 1

TO AMENDED AND RESTATED MASTER SPREAD ACQUISITION AND MSR

SERVICING AGREEMENT

Amendment No. 1 to Amended and Restated Master Spread Acquisition and MSR
Servicing Agreement, dated as of August 26, 2015 (this “Amendment”), among
CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (“CSFB”), PENNYMAC LOAN
SERVICES, LLC (the “Seller”) and PENNYMAC HOLDINGS, LLC (the “Purchaser”).

RECITALS

The Seller and the Purchaser are parties to that certain Amended and Restated
Master Spread Acquisition and MSR Servicing Agreement, dated as of April 30,
2015 (the “Existing Agreement”; as further amended by this Amendment, the
“Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Agreement.

The Purchaser transferred the Participation Certificate to CSFB in accordance
with the terms of the Existing Agreement in order to perfect CSFB’s interest in
the Participation Interest.

CSFB, the Seller and the Purchaser have agreed, subject to the terms and
conditions of this Amendment, that the Existing Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Agreement.

Accordingly, CSFB, the Seller and the Purchaser hereby agree, in consideration
of the mutual promises and mutual obligations set forth herein, that the
Existing Agreement is hereby amended as follows:

SECTION 1. Definitions. The definition of “Servicing Agreement” in Section 1.01
of the Existing Agreement is hereby deleted in its entirety and replaced with
the following:

“Servicing Agreement” means, with respect to each Mortgage Loan, any servicing
agreement, including, with respect to any Mortgage Loan serviced for an Agency,
Seller’s “contract” with such Agency (as defined in the applicable
Acknowledgment Agreement) and, without duplication, the applicable Agency Guide,
as amended from time to time, and any waivers, consent letters, acknowledgments
and other agreements under which such Mortgage Loan is serviced and
administered.

SECTION 2. Seller’s Duties With Respect to Servicing. Section 7.01 of the
Existing Agreement is hereby amended by deleting clause (a) in its entirety and
replacing it with the following:

(a) Effective on the Transaction Settlement Date for each Primary Portfolio, the
Seller agrees for the benefit of the Purchaser to service the related Primary
Portfolio Mortgage Loans and any Secondary Portfolio Mortgage Loans at all times
in strict accordance in all material respects with the applicable Servicing
Agreement. In connection with the Primary Portfolio Mortgage Loans and Secondary
Portfolio

 

-1-



--------------------------------------------------------------------------------

Mortgage Loans related to each Transaction, the Seller shall not, without the
express written consent of Purchaser (which consent may be withheld in its
absolute discretion), (a) terminate or amend any Servicing Rights, or (b) enter
into any termination, modification, waiver or amendment of any applicable
Servicing Agreement or its rights and duties thereunder.

SECTION 3. Effective Date; Conditions Precedent. This Amendment shall become
effective as of the date hereof (the “Amendment Effective Date”) subject to the
satisfaction of the following conditions precedent:

3.1 Delivered Documents. On the Amendment Effective Date, CSFB shall have
received the following documents, each of which shall be satisfactory to CSFB in
form and substance:

(a) this Amendment, executed and delivered by duly authorized officers of CSFB,
the Seller and the Purchaser; and

(b) such other documents as CSFB or counsel to CSFB may reasonably request.

SECTION 4. Representations and Warranties. Each of the Seller and the Purchaser
hereby represents and warrants to CSFB that it is in compliance with all the
terms and provisions set forth in the Agreement on its part to be observed or
performed, and that no Event of Default has occurred or is continuing, and
(x) with respect to the Seller hereby confirms and reaffirms the representations
and warranties contained in Section 6 of the Agreement and (y) with respect to
the Purchaser hereby confirms and reaffirms the representations and warranties
contained in Section 5 of the Agreement.

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms.

SECTION 6. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 7. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. This Agreement may be executed by signature(s) transmitted by
facsimile.

SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW, WHICH
SHALL GOVERN).

 

-2-



--------------------------------------------------------------------------------

[Signature Page Follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

CSFB:     CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC     By:   /s/ Adam Loskove       Name: Adam Loskove      
Title: Vice President

 

Seller:     PENNYMAC LOAN SERVICES, LLC     By:   /s/ Pamela Marsh       Name:
Pamela Marsh       Title: Executive Vice President, Treasurer

 

Purchaser:     PENNYMAC HOLDINGS, LLC     By:   /s/ Pamela Marsh       Name:
Pamela Marsh       Title: Executive Vice President, Treasurer

  

 

  

 

 

Signature Page to Amendment No. 1 to

Amended and Restated Master Spread Acquisition and MSR Servicing Agreement